Cuth.
We think, on the last ground taken by the district attorney, this indictment is sustainable. We do notice the civil divisions of the state, created by statute. It was so held in the M..S. case cited. Saying the offence was committed in Frankfort, a town which we know is in Herkimer, was, therefore, equivalent to an express allegation that it was committed in Herkimer.
It being understood by the counsel, that, if this court held the indictment good, the record should be remitted, to the end that the sessions might give judgment, no sentence was here given; but the decision was received as advisory to the court below.